Exhibit 16.1 March 16, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 RE: Elsinore Services, Inc. File Number: 000-54002 Dear Sirs/Madams: We have read Item 4.01 of Elsinore Services, Inc.’s Form 8-K dated March 16, 2012 and we agree with the statements made concerning our firm. Yours truly, /s/Friedman LLP , SUITE J, MARLTON, NJ 08F 856.396.0022 WWW.FRIEDMANLLP.COM OFFICES IN NEW YORK CITY | NEW JERSEY | LONG ISLAND AND AN INDEPENDENT MEMBER FIRM OF DFK WITH OFFICES WORLDWIDE
